
	
		II
		111th CONGRESS
		1st Session
		S. 1551
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2009
			Mr. Specter (for
			 himself, Mr. Reed, and
			 Mr. Kaufman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 20 of the Securities Exchange Act of
		  1934 to allow for a private civil action against a person that provides
		  substantial assistance in violation of such Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Liability for Aiding and Abetting
			 Securities Violations Act of 2009.
		2.Private civil action
			 for aiding and abettingSection 20(e) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78t(e)) is amended—
			(1)in the subsection
			 heading, by striking Prosecution of and inserting
			 Actions
			 against;
			(2)by striking For purposes and
			 inserting the following:
				
					(1)Actions brought
				by CommissionFor
				purposes
					;
			(3)in paragraph (1),
			 as so designated, by inserting or recklessly after
			 knowingly; and
			(4)by adding at the end the following:
				
					(2)Private civil
				actionsFor purposes of any
				private civil action implied under this title, any person that knowingly or
				recklessly provides substantial assistance to another person in violation of
				this title, or of any rule or regulation issued under this title, shall be
				deemed to be in violation of this title to the same extent as the person to
				whom such assistance is
				provided.
					.
			
